DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 12/30/2020.  Claims 1, 9 and 11 are amended.  Claims 1-20 are pending and examined.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trailing end wall extending from the second radially outer surface of the inner barrel member and terminating radially inward from the first radially outer surface of the forward casing must be shown and an array of radial flow splitters … each extending entirely radially between the inner barrel member and the forward casing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the term “entirely radially” recited in claim 1 is unclear. As shown in applicant’s drawings, the trailing edge of the radial flow splitter extends at an angle from the radial between the inner barrel member to the forward casing and the trailing edge of the flow splitter extends at an angle from the radial between the inner barrel member to the forward casing and also extends axially into the forward casing. As such the figures show elements consisting of portions that extend either both axially and radially or entirely axially. Applicant’s specification does not define the term “entirely radially”, as such it is not possible to interpret the scope of the claim. Claims dependent therefrom are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scazlo 3,759,038 in view of DiCintio 2011/0271688
Regarding claim 1, Scazlo teaches a diffuser assembly (43, 37, 67, 63, 66, 68, 38, 39, 41) for a gas turbomachine (10) comprising: a forward casing (37) disposed (see Fig. 1) at an aft end of a compressor of the gas turbomachine (the downstream end of 12); an inner barrel member (39 and 41) disposed radially inward of the forward casing 
Scazlo does not teach wherein a width of each radial flow splitter of the array of radial flow splitters increases from the leading edge to the trailing end wall; and wherein the pair of side walls diverge away from the longitudinal axis in a downstream direction corresponding to the flow of air.
DiCintio teaches wherein a width of a radial flow splitter (the width of support arms (40) that extends across the flowpath of a diffuser (34)), wherein a width (Fig. 5, the width perpendicular to the diffuser flow 32) increases from the leading edge to the trailing end wall increases (see Fig. 5) and wherein from a pair of side walls (the walls of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each radial flow splitter of Scalzo with DiCintio’s teachings on support structure profiles to reduce flow anomalies (See [0002-003 ] Turbomachines, for example, gas turbines, include a transition piece which directs flow from a compressor and diffuser toward a combustor and directs combustion products toward a turbine. The transition piece is typically located and secured in the turbomachine via a transition piece support. A typical transition piece support includes one or more arms which extend across a flowpath between the diffuser and the transition piece. The arms of a conventional support block considerable flow in the flow path resulting in a pressure drop and flow instability across the transition support bracket. This pressure drop negatively impacts total system performance [0003] According to one aspect of the invention, a transition piece support for a turbomachine includes one or more support arms extending across a flow of fluid to the transition piece. The one or more support arms include a streamwise surface and a crosswise surface. A streamwise extent of the streamwise surface is greater than a crosswise extent of the crosswise surface to reduce flow anomalies in the flow of fluid across the one or more support arms)
Regarding claim 2
Scazlo further teaches wherein the pair of side walls have a height (the height of the side walls in the radial direction) in a radial direction (the direction perpendicular to the longitudinal axis of the gas turbomachine) between the inner barrel member and the forward casing, the height tapering in a downstream direction (see Fig. 1, the height reduces in the downstream direction). 
Regarding claim 3, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches wherein the respective longitudinal axis of each radial flow splitter of the array of radial flow splitters is aligned with a centerline axis (the longitudinal axis of each 30) of a respective combustor of the gas turbomachine (see Fig. 1 and Fig. 2). 
Regarding claim 4, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches wherein each radial flow splitter of the array of radial flow splitters is axially and circumferentially disposed beneath (see Fig. 2) a transition piece (31) of a respective combustor of the gas turbine. 
Regarding claim 7, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches wherein each of the radial flow splitters of the array of radial flow splitters is integrally, materially formed with the inner barrel member (see Fig. 1). 
Regarding claim 8
Scazlo further teaches a portion of a circumference extending (the circumference along the torque tube 28) about a gas turbomachine longitudinal axis of the gas turbomachine (the axis of rotation of the compressor rotor 25)
Scazlo in view of DiCintio as discussed above does not teach wherein the inner barrel member, the array of radial flow splitters, and the forward casing are materially, integrally formed with one another around at least the portion of the circumference extending about the gas turbomachine longitudinal axis of the gas turbomachine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scazlo in view of DiCintio so as to have inner barrel member, the array of radial flow splitters, and the forward casing be materially, integrally formed with one another around at least the portion of the circumference extending about the longitudinal axis of the gas turbomachine since it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” see 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); MPEP 2144.03 V. B.
Regarding claim 9
Scazlo further teaches wherein each of the radial flow splitters comprises a top surface portion (the radially outer hook shaped portion of 68 extending between the leading edge and the trailing edge wall) extending from the leading edge to the trailing end wall (see Fig. 1) and extending between the pair of side walls (see Fig. 1 and Fig. 2).
Scazlo in view of DiCintio as discussed above does not teach wherein the top surface comprises a mounting element configured to engage a mounting feature on the forward casing.
Forming the top surface and the forward casing so as to comprises a mounting element configured to engage a mounting feature on the forward casing has been construed as making the integral top surface and forward casing of Scazlo separable.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scazlo in view of DiCintio so as to have the top surface comprises a mounting element configured to engage a mounting feature on the forward casing since it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure 
Regarding claim 10, Scazlo in view of DiCintio teaches the invention as discussed above.
The recitation of “wherein each radial flow splitter of the radial flow splitters is mechanically fastened to the forward casing through the mounting element” would be the normal and intended function of the mounting element taught by Scazlo in view of DiCintio discussed supra, as such it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scazlo in view of DiCintio so as to have each of the radial flow splitters is mechanically fastened to the forward casing through the mounting element since that is the result of the normal and intended function of the mounting element taught by Scazlo in view of DiCintio. 

    PNG
    media_image1.png
    817
    1042
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    633
    696
    media_image2.png
    Greyscale

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schott 2010/0239418 in view of DiCintio.
Regarding claim 1, Schott teaches a diffuser assembly (the elements shown in Fig. 1) for a gas turbomachine (turbine engine 1, see [0016] “With reference to FIGS. 1-6, a diffuser 10 is provided for use in a turbine engine 1. The turbine engine 1 may include a rotor that rotates about a centerline thereof, a compressor section upstream of the diffuser 10, which compresses inlet air and discharges hot compressor discharge air, an annular compressor discharge casing (CDC) 20, which seals the compressor 
Schott does not teach wherein a width of each radial flow splitter increases from the leading edge to the trailing end wall; and wherein the pair of side walls diverge away from the longitudinal axis in a downstream direction corresponding to the flow of air.
DiCintio teaches wherein a width of a radial flow splitter (the width of support arms (40) that extends across the flowpath of a diffuser (34)), wherein a width (Fig. 5, the width perpendicular to the diffuser flow 32) increases from the leading edge to the trailing end wall increases (see Fig. 5) and wherein from a pair of side walls (the walls of the support arms between the leading edge and trailing edge of the support arms) diverge away from the longitudinal axis (see Fig. 5) in a downstream direction corresponding to the flow of air (see Fig. 5 , the flow direction shown by the arrows 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scalzo with DiCintio’s teachings on support structure profiles to reduce flow anomalies (See [0002-003 ] Turbomachines, for example, gas turbines, include a transition piece which directs flow from a compressor and diffuser toward a combustor and directs combustion products toward a turbine. The transition piece is typically located and secured in the turbomachine via a transition piece support. A typical transition piece support includes one or more arms which extend across a flowpath between the diffuser and the transition piece. The arms of a conventional support block considerable flow in the flow path resulting in a pressure drop and flow instability across the transition support bracket. This pressure drop negatively impacts total system performance [0003] According to one aspect of the invention, a transition piece support for a turbomachine includes one or more support arms extending across a flow of fluid to the transition piece. The one or more support arms include a streamwise surface and a crosswise surface. A streamwise extent of the streamwise surface is greater than a crosswise extent of the crosswise surface to reduce flow anomalies in the flow of fluid across the one or more support arms).

    PNG
    media_image3.png
    876
    939
    media_image3.png
    Greyscale

Regarding claim 5, Schott in view of DiCintio teaches the invention as discussed above.
Schott further teaches wherein the inner barrel member comprises an upstream end (see Image 2) proximate to the compressor (see Image 2), a downstream end opposite the upstream end (see Image 2), and an intermediate portion (see Image 2) extending between the upstream end and the downstream end (see Image 2); and wherein the intermediate portion comprises a curved portion (see Image 2) terminating in a first wall extending radially from the inner barrel member (see Image 2), the array of radial flow splitters being disposed along the intermediate portion such that each  respective trailing end wall terminates at the curved portion (see Image 2). 
Regarding claim 6, Schott in view of DiCintio teaches the invention as discussed above.
Schott further teaches wherein the downstream end of the inner barrel member comprises an annular shelf (see Image 2) connected to the first wall (see Image 2) and a second wall (see Image 2) extending radially from the annular shelf opposite the first wall (see Image 2); and wherein the second wall is connected to an aft inner casing of the compressor (all of the elements of the turbine engine will inherently be connected to each other).

Response to Arguments
Applicant’s arguments with regards to the rejection of claim 1 have been considered but are not persuasive.  In particular, the meaning of the term “entirely radially” is unclear.  The term is not used in the written specification and the Figures show an element that has both radial and axial extension.  Regarding Schott not teaching a respective leading edge, Image 3 has been added to address the asserted deficiencies in the Non-Final Rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741